Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant filed a new abstract on Jan 27, 2021, and it has been approved to enter by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant filed an amendment, filed Jan 27, 2021, canceling the dependent claim 5 and incorporates into an independent claim 1. The applicant argues on pages 8-10 that the amended claim 1 overcome the prior art of record providing reconsideration. Note that claim 6, which depend on claim 5, was indicated as allowable if rewritten in independent form in the previous Non-Final Office Action, and mailed Oct 29, 2020. The arguments have been persuasive. The German Publication DE ‘916 does not teach or suggest “the diaphragm is on the whole conical in a free state wherein the flexible couplings joining the support to the fingers surround the diaphragm and wherein the diaphragm extends in a volume surrounded by the fingers” in combination with other structural limitations. Moreover, the amended claim 12 also overcome the previously rejection of 35 USC 112, second paragraph. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3, 5, 7, 8, and 10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement four groups or species as set forth in the Office action mailed on June 22, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/PAUL T CHIN/Primary Examiner, Art Unit 3652